department of the treasury internal_revenue_service washington d c ope f alis i if y avo f te ata tax_exempt_and_government_entities_division uniform issue list attn legend agency a group b members statute r statute t dear this is in response to your date request for a private_letter_ruling as supplemented by correspondence dated date concerning whether agency a may establish a plan described in sec_401 of the internal_revenue_code irc for the benefit of group b members who are employees of agency a the following facts and representations have been submitted in support of your ruling - agency a is an agency of the federal government which contracts with individuals group b members for personnel services abroad the basic authorities for the employment of group b members by agency a are statutes r and t based on the foregoing you request the following rule that agency a as an entity of the federal government is authorized to establish an sec_401 plan for its group b members who are employees of agency a sec_401 provides in part that a cash_or_deferred_arrangement shall not be it is part of a plan maintained by a treated as a qualified_cash_or_deferred_arrangement if state any agency_or_instrumentality thereof local_government or subdivision thereof political or or - the irc specifies the governmental employers that is state or local governments or political subdivisions agencies or instrumentalities thereof that are not eligible to maintain sec_401 plans for the benefit of their employees accordingly with respect entity of the federal to your ruling_request we conclude that agency a government is authorized to establish an sec_401 plan for its group b members who are employees of agency a as an we express no opinion in employees of agency a under the relevant provisions of the irc ruling this as to whether the group b members are this ruling is directed only to the taxpayer that requested it that it may no be used or cited by others as precedent sec_6110 provides should you have any concerns with this letter please contact se t ep ra t3 badge id at sincerely frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
